Citation Nr: 1226934	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  07-12 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to compensation, pursuant to 38 U.S.C.A. § 1151, for additional disability due to oral and maxillofacial surgery in June 2002.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1982 to November 1997. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2005 rating decision in which the RO denied the Veteran's claim for §1151 compensation for additional disability due to oral and maxillofacial surgery in June 2002.  The Veteran filed a notice of disagreement (NOD) in February 2006, and the RO issued a statement of the case (SOC) in March 2007.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in April 2007. 

In April 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Board's central office in Washington, DC; a transcript of that hearing is of record. 

In June 2009, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing some of the requested action, the AMC continued to deny the claim (as reflected in a July 2010 supplemental SOC (SSOC)).  The Veteran's claim was again remanded in September 2010 and has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted. 

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in a veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32  (2011).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

Pursuant to the language of the aforementioned law and regulation, section 1151 claims for additional disability are treated similarly to claims for service connection. See Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 Vet. App. 334   (1998).  Hence, to establish entitlement, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of incurrence or aggravation of an injury as the result of hospitalization, medical or surgical treatment; and (3) medical evidence of a nexus between that asserted injury or disease and the current disability. 

In this case, the Veteran asserts that she has additional disability resulting from dental/oral surgery that was performed at a VA Medical Center (VAMC) in June 2002.  During the June 2009 Board hearing, she testified that there was a pin in her jaw that broke off and has continued to cause her pain and numbness.  She also said that she believed VA was negligent in her treatment and failed to complete the work that they had started. 

A VA dental flow sheet reflects that the Veteran underwent a bilateral bone graft surgery on June 2, 2002, in preparation for dental implants.  VA progress notes reflect that the Veteran was evaluated on May 30, 2002, for bone grafting and implant placement associated with teeth #19 and #30.  A May 31, 2002, dentistry initial evaluation note reflects the Veteran's complaints bilateral face pain.  The assessment was disocclusal carious lesion of tooth #28 and a defective restoration of tooth #21; root canal therapy on tooth #28 and an amalgam of tooth #21 were planned.  A June 7, 2002, nursing note reflects the Veteran's complaints of disequilibrium since May 22, 2002.  It was noted that she had recent dental surgery on June 4, 2002.  A June 12, 2002, dentistry operative note reflects that she underwent a keloid removal/biopsy.  A June 14, 2002, dentistry procedure note reflects that she underwent root canal therapy for tooth #23.  A June 21, 2002, dentistry operative note reflects that she underwent revision of surgical margins of teeth #19 and #30. 

In the June 2009 remand, the Board directed the RO to obtain copies of the medical records relating to the June 2002 surgery and to obtain a VA medical examination and opinion regarding the Veteran's assertions. 

In the June 2009 remand, the Board noted that although the RO had obtained copies of VA medical records spanning multiple volumes, the records associated with the June 2002 bone graft surgery had not been obtained.  Although the progress notes before and after the surgery had been obtained, the actual surgical notes documenting this procedure had not been associated with the claims file.  On remand, the RO/AMC obtained duplicate records of VA progress notes dated from May 2002 through December 2002, but did not obtain the June 2002 surgical notes pertaining to the bone graft. 

The September 2010 remand again ordered medical records from the actual surgery to be obtained and associated with the claims file.  Again, VA treatment notes dated around the period of the surgery (in May 2002 and later in June 2002) were obtained.  However, the Board notes that a June 2012 Informal Hearing Presentation indicates that the Veteran's surgery was at the Baltimore VA Medical Center (VAMC) on June 21, 2002.  The Board notes, that on further review, the Veteran has never specifically stated that the surgery in question was performed at the Washington VAMC.  The place of the surgery was assumed from the information indicated on her February 2006 notice of disagreement, which stated that all records from the "VAMC DC" should be reviewed.  Thus, records from the Baltimore VA VAMC should be requested.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the surgical treatment records for the bilateral bone grafts in preparation of dental implants associated with teeth #19 and #30, reportedly performed on or about June 2, 2002 (also referenced to have occurred on June 4, 2002) from the Baltimore VAMC, and associated treatment records and any associated nursing and hospitalization notes. 

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file. 

Please note that the RO has a duty to obtain these surgical records and will end its efforts to obtain the records only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile. 

2.  Only if additional records are obtained pursuant to the above, arrange for further claims file review by the examiner that conducted the January 2012 VA examination to obtain a supplemental opinion. 

In reviewing the Veteran's claims file, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the proximate cause of the Veteran's decreased facial sensation in both the mandibular areas was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, and/or also comment as to whether (b) an event not reasonably foreseeable. 

In rendering his or her opinion, the examiner should comment as to whether, in performing the June 2002 oral/dental surgery, including follow-up care, any VA physician failed to exercise the degree of care that would be expected of a reasonable health care provider. 

If the January 2012 VA examiner is unavailable or the requested opinion cannot be provided without an examination of the Veteran, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate individual at a VA medical facility, to obtain the above-requested opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail. 

3.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


